In re application of							:
Frank Jost		
									:	DECISION ON
Serial No. 14/910,848						:	PETITION

Filed: February 8, 2016						:
For:   SPACER FABRIC TREATED WTIH C6 BASED 
          PERFLUOROALKYL POLYMER AND METHOD OF 
          PREPARING THEREOF


This is a decision on the Petition under 37 C.F.R. 1.181 filed on February 18, 2021 to withdraw Appeal.  

A review of the record indicates that an RCE has been filed. 

DECISION

The petition is DISMISSED.  


/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

FAEGRE DRINKER BIDDLE & REATH LLP110 WEST BERRY STREETSUITE 2400FORT WAYNE IN INDIANA 46802